 
 
I 
108th CONGRESS
2d Session
H. R. 5383 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2004 
Mr. Rahall (for himself, Mr. Costello, Mr. Boucher, and Mr. Strickland) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To clarify that certain coal industry health benefits may not be modified or terminated. 
 
 
1.Protection of Coal Industry Health Benefits 
(a)Prohibition on termination or modification of benefitsSection 9711(g) of the Internal Revenue Code of 1986 (relating to rules applicable to this part and part II) is amended by adding at the end the following: 
 
(3)Prohibition on termination and modification of benefitsExcept as provided in subsection (d), the benefits required to be provided by a last signatory operator under this chapter may not be terminated or modified by any court in a proceeding under title 11 of the United States Code or by agreement at any time when such operator is participating in such a proceeding.. 
(b)Effective dateThe amendments made by this section shall take effect on January 1, 2004. 
 
